Citation Nr: 1044689	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-30 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty from September 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which in part denied service connection for a low back 
disability.  

In March 2010, the Veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a low 
back disability.  Service treatment records clearly and 
unmistakably establish that the Veteran had a laminectomy of the 
lumbar spine prior to his entry into active duty in September 
1968.  

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).

In March 2010, the Veteran submitted a copy of a recent SSA 
disability decision, dated February 2010, which indicated that 
the Veteran was found to be disabled and that a back disability 
was part of the disability picture considered.  The Veteran's SSA 
records need to be obtained. VA must obtain Social Security 
Administration decisions and records, which have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993).

In January 2010, a VA examination of the Veteran was conducted.  
The Veteran has raised an argument with respect to the 
aggravation of his pre-existing low back disability which was not 
addressed in the medical opinion rendered in that examination 
report.  Therefore another VA examination of the Veteran should 
be conducted.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a list 
containing the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been treated 
for his claimed low back disability since 
his separation from active duty in March 
1970.  Subsequently, and after securing the 
proper authorizations where necessary, make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the Veteran which are not already 
on file.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 
Document all attempts made to obtain these 
records.

3.  Schedule the Veteran for the 
appropriate VA examination for lumbar 
spine disabilities.  The examination 
report should include a detailed account 
of all low back pathology found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should review the evidence of 
record with attention to:  the service 
treatment records and the recent medical 
records from Dr. Svagr dated September and 
October 2008.  The examiner should then 
indicate:

*	The exact diagnosis of any low back 
disability found to be present.  

*	Whether the evidence of record shows 
an increase in severity of the 
Veteran's pre-existing back 
disability during active service, and 
if so was any increase due to the 
natural progress of the condition.  

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that the Veteran's pre-existing 
degenerative disc disease of the lumbar 
spine was aggravated by the normal 
activities encountered by a solider 
during active service.  

*	Whether it is as least as likely as not 
that the Veteran's current low level of 
low back disability is the result of 
aggravation during active service.  

*	Whether it is as least as likely as not 
that the Veteran's current low level of 
low back disability is the result of 
the natural progress of the condition 
over four decades after service, 
including aging.

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the medical examination 
reports do not include adequate responses 
to the opinions requested, it must be 
returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Following the above, readjudicate the 
Veteran's claim of entitlement to service 
connection.  If the benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the Veteran and his representative 
should be afforded an opportunity to 
respond.  Then, the case should be 
returned to the Board for appellate 
review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

